| REPUBILQUE DEMOCRATIQUE DU CONGO

IOVINCE DE L'EQUATEUR
RGONSCRIPTION FONCIERE DE MBANDAKA Mbandaka, le... he Pi...
vision des titres Immobiliers
B.P. 1005 1: —
MBANDAKA N°2.444.2/unrrennrenns € FE #74 sb 12018.
jet : A Mensieur le Directeur Général de
lojet de D hrat à signer la Seciété He et Huilerie
du Cenge S.À FHC
arcelle N°..112 NS L
orriteime.d'.lngende............... LILSEASA
/æeteka Station Mensieur,

J'ai l'honneur de vous faire parvenir
en annexe, un projet de contrat de concession perpétuelle en double exemplaire

que je vous prie de me renvoyer dûment revêtu de votre signature sous la
rubrique « L'EMPEYTEOTS. » au bas du dernier feuillet avec indication de

Les frais à payer s’ plèvent à la somme de

D F. G.127°200 …..….……. Francs Congolais dont les détails ci-après :

a) Taxe contrat = 22.500
b) Taxe d'enregistrement = #+22e500
c) Taxe P.V. de constat = 135.500
d) Taxe P.V. de mesurage = 13.500
e) Taxe croquis 7 8000
f) Loyers impayés de = =

g) Intérêt de retard (40%) “ =

h) Prix de référence = 25 ans ) = 47300

- 127-300 FC

Montant que je vous invite à verser au
résentation de la note

compte N°200308 Chez la Banque Centrale du Congo sur P

de perception dûment établie par l'ordonnateur de la DGRAD (ou de la DGREO)

attaché à la Division des Titres immobiliers à Mbandaka.

Veuillezagréer, MennaieMTe..:

L'assurance de ma considération distinguée.

DCRATIQUE DU CONGO Ueu-dit ._ BOTBKA STATION
DE L'EQUATEUR Commune de : pre

FONCIERE DE MBANDAKA Territeire de : INGENDS
TITRES IMMOBILIERS 7 ep jé + HADAEA
105 — MBANDAKA

D'EMPHYTEOSE N° DBIE. C58 DU
JERME DE BAIL : VINGT - CINQ (25) ANS.-

+ æepuviqt = Démocratique au Congo, représentée par le. Gouverneur de
Prevince : agissant en vertu des’ pouvoirs qui lui sont -onférés par l'articlé -”
F . ce | Ordonnance n° 74-148 du 20 Juillet 1974 portant Mesure d'exécution CE
20 Juillet 1973 portant régime générale des biens, régime fonciér et
telle que modifiée et complétée à CE jour par la loi n° 80-
LA REPUBLIQUE », de premier part, .

73-02!
imnrepiier et régime des sûretés,
O0S <= 18 Juillet 980, ci— après dénommée «

| à NS D, basent ee

| La Seciété PLANTATIONS, ET HUILERIES DU conGo SA immatriculée
au numére ART PROOM/ 14-355 79 lent iT on Vatienale—-"

| A01148Y, ayant sen siége gecial au aumére 1 de L'ATeRe=—— 77

en-Dutete dans la Connune de la Gembe
pirecteur géméral,Men genre TT

ss
mn e cine

WDULA ANT BA pee

FEoréséntée par se
ZeLUYT

ARE RE PA
cède au soussigné de seconde parts qui accepte un dron

une parcelle de terre à ushagGRICOLE-

superficie ch en, 202 siiute à .Imgemde
du Of cadastral de la localité . BOPEKA graTTON

RUMmÉTO Le”
cet dont les limites sont représentées. par: un liséré j
annexé dressé à l'{échelle de 1 à 25e mm”

Rice, présent contrat fait suite au contrat n° D8/E 15/09/2015 - ve … expiré.

£ est intervenu pour un terme de Vingt -
ir . à l'expiration duquel il sera renouv
je pour autant que ie terrain ait été mis en veeur conformement €

tions contra tuelles et règlementaires de l'emphytéote, la redevance
elle sera fixée conformément au tarif en vigueur de ce renouvellement.

LOUFS.

Les redevances €: taxes rémunératoires :sont payables annuellement: et pêl

anticipation le prernier Janvier de chaque année conformément à le procédui®

rique aux” drticles * et S'de le loirn° 04/015 du 16 Juillet 2004 fixant Be

jure des actes générateurs des recettes administratives, judicieir#
icipation é

ateurs
ainsi que leurs modalités de

DRE LL à

Article 5 * L'emphytéote ne peut changer la destination du terrain sans l'autorisation expresse
St aréalahle de l'autorité oui accorde le droit

prises
ise en

at élire

ES

RER ri

2:1PHYTHEOTE ; MPOUR A REPUBLIQUE

&a lovance el taxes rémunéraloires

Sour ur montant total de 23.400 FC
Pavé suivant quibehce n'À.vV' 304462
iu 25e 2085

5 RECEVEUR DE LA DGRAD

